DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021, November 13, 2020, and September 17, 2020 were considered by the examiner.

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of new drawings.

Claim Objections
Examiner is withdrawing the claim objection to claim 1 based upon claim 1’s cancelation.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Based upon Applicant’s remarks, dated April 9, 2021 (“Remarks”), Examiner is withdrawing the previous 35 USC § 112(a) rejection for missing essential elements and issuing the scope of enablement rejection below.
Claims 2-4, 6, 8-9, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transistor which comprises a source, drain, a channel and gate, does not reasonably provide enablement for a transistor comprising only an insulator and a conductor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claim contains two structural elements: a insulator and a conductor. The preamble of the claim “a transistor” does not limit the structure of the claim. This is because Applicant has asserted in the Remarks that features of 
1) a source electrode;
2) a drain electrode;
3) a channel comparing a channel, a drain, and a source; and at least a

are not essential for their invention, and thus do not need to be claimed.1 Instead it appears that Applicant is asserting that one of ordinary skill in the art knows what a transistor is, and thus they do not need to claim it. Applicant appears to be stating that one can import claim limitations from the specification into the claims. However, in order to understand what a transistor is one would need to import all of the four elements listed above and their structural relationships between each of the four elements. This is improper. 2
	Since it is improper to import limitations from the specification into the claims, and since Applicant is not claiming the required four elements for a transistor and their relationship, and since in order for the preamble to be limiting Examiner would have to import limitations from the specification, the preamble does not limit the structure of the claim.3
	Since the preamble does not limit the structure of the claim, then the breath of the claims encompasses any insulator and any conductor with an angle between them. Thus, the claim is broader than the transistor disclosed.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’ ”4 Here, the scope of the claim is any and all devices which have an insulator and a conductor and an 5 
Applicant has not enabled the full scope of the claim. 
Applicant has enabled a transistor comprising:
1) a source electrode;
2) a drain electrode;
3) a channel comparing a channel, a drain, and a source; and at least a
4) a gate comprising an gate dielectric and a gate electrode;
5) where there is an angle between the source electrode or drain electrode and the gate dielectric.
As stated, Applicant scope of their claims exceeds the scope of their disclosure. “[I]f [Applicant] want[s] to exclude others from what it regard[s] as its invention, its patent need[s] to teach the public how to make and use that invention. That is “part of the quid pro quo of the patent bargain.”6 Since Applicant does not teach the public how to make the full scope of the claim, Applicant teaches a very small subset of the breath of the claim, the claims are rejected for not being enabled.7


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0106504 A1) (“Yamazaki”), in view of Chang et al. (US 2010/0270627 A1) (“Chang”).

    PNG
    media_image1.png
    458
    638
    media_image1.png
    Greyscale

Regarding claims 2-4, Yamazaki teaches:
Regarding the limitation,

wherein the second insulator is formed on the side surface of the first insulator, and 
wherein the second insulator is formed thinner in a region overlapping with a side surface of the second conductor with the third insulator interposed therebetween
The claim does not differentiate a structural difference between each of the insulators. As best Examiner understands this these layers are directed to Applicant’s figure 2A-C, where the first insulator is 406c, the second insulator is 404a, and the third insulator is 412. 
	According to Yamazaki element 112 is a gate insulating layer. Yamazaki teaches in ¶ 0076, that the gate insulator 112 can be made of a stacked structure comprising a plurality of materials including: aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, gallium oxide, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, and tantalum oxide. This list of materials is the same material that can be used to form Applicant’s first, second, and third insulating layers. See Applicant’s ¶¶ 0061-62, and 0230-33. Thus, Yamazaki teaches, and it would have been obvious for one of ordinary skill in the art using routine skill in the art as strongly suggest by Yamazaki, to make the claimed gate insulating layer comprising at least three insulating layers from the limited list of taught materials. Thus, in view of Yamazaki this limitation is obvious.
	Regarding the limitation,
first insulator, and 

Because Yamazaki teaches that the layers can be stacked it would have been obvious that when one of ordinary skill in the art recreates the device taught by Yamazaki that the labeling, or number, of the stacked insulator layer could be labeled, or numbered in the same order as claimed. Thus, this limitation is obvious in light of routine skill in the art following the teachings of Yamazaki.

Yamazaki also teaches:
a first conductor (108a or 108b); and 
wherein an angle (A) between a side surface of the first insulator (B) and a top surface of the first conductor (C) is greater than 0° and less than 90° (an acute angle is shown),
Regarding the limitation
wherein the angle is greater than 75° and less than 90°.
Applicant’s specification provides no explanation of the criticality of the above limitation, or any unexpected results arising from this limitation. Therefore, under MPEP 2144.04(IV)(B) this limitation is merely considered a change of shape. If this shape is significant Applicant will need to explicitly point to where in the originally filed specification it is significant.
Applicant cited ¶¶ 0165, and 0167 for their position that the limitation is not merely a change of shape. Applicant argues that when one changes the angle between the two elements 
This is not persuasive, because it is obvious that if one changes the shape of an element or element’s shapes may need to change to accommodate the changed shape. Applicant’s arguments and cited paragraphs do not state why the shape is significant, critical, or produces unexpected results. To state that changing one shape may cause another shape to change is obvious to one of ordinary skill in the art. An everyday example of this would be a pilot-hole different size screws. If one changes the shape, or size, of a screw from 1mm to 5mm it is obvious that one would also have to change the shape of the pilot hole to accommodate the larger screw. Another everyday example would be replacing windows on a house to make the window larger or smaller. In order to do this one would need to change the rough opening to make it correspondingly larger or smaller. Thus, it is known to one of ordinary skill in the art that a change of an elements shape may, or will, have an effect upon another’s elements shape. The patentable question is…is that change of shape significant. Applicant’s cited paragraphs do not state that it is. Thus, the angle being claimed is considered a change of shape.

Yamazaki does not explicitly teach:
a second conductor[,]
the gate insulating layer overlaps with a bottom surface of the second conductor.

This is because Yamazaki teaches a gate electrode, but not a gate conductor. It is Examiner’s understanding based upon the dependent claims that the second conductor being claimed is Applicant’s figure 2 element 420. 


Yamazaki does not explicitly teach:
the gate insulating layer overlaps with a bottom surface of the second conductor.
This limitation is directed to how Applicant’s 420 overlaps with Applicant’s 406c/412c/404a. The combination of references does not explicitly teach this limitation. However, the purpose of the second conductor is to provide electrical connection to the gate. How much the second conductor overlaps with the gate, and therefore, the gate insulating layer is a matter of optimization. There are several factors that come into play in size of the second conductor. The first is how good the overlay is. Overlay is the ability to place one item on top of anther accurately.  If you do not have good overlay control then you will want to make the elements connecting together bigger. That way you even if you misalign the elements they are large enough that they will still electrically contact each other. Thus, you would want some overlap in this situation. However, at the same time you want to make your electrical connections as small as possible to reduce resistance and potentially parasitic capacitance. 

The combination of Yamazaki and Chang teach:
wherein a length t2 (D) between the first conductor (C) and a surface of a second conductor (B) is at least greater than a length L2 (F) between the first conductor (C) and a third conductor (E).
While the measurements are not shown it would have been obvious to one of ordinary skill in the art using routine skill in the art following the teachings of Yamazaki that the relationship above is a matter of routine optimization in the art. This is because t2 is a result effective variable based upon the thickness of 110a/b, 112, 114, and 116, and distance L2 is a result effective variable based upon how small one can make the channel (it is noted that L2 is effective the channel of the transistor). Miniaturization of transistor are primarily focused on decreasing the channel L2, and not necessarily in shrinking the height t2 of the device. Therefore, it would have been obvious to one of ordinary skill in the art that t2 would be larger than L2 and the amount larger would depend on the thickness of each of the above stated layers. Thus, these limitations would have been obvious to one of ordinary skill in the art. 

This argument is unpersuasive. As stated above, one would modify L2 because this is the channel. One would make it smaller to make the horizontal size of the device smaller, one would make it bigger to allow for more current. Thus, the size of L2 is a result effective variable based upon how much current and how large one wants the device to be.
The height of t2 is result effective variable based upon how thick the layers 110a/b, 112, 114, and 116 are, and how much insulation (thickness of 112) one wants between the source and drain of the transistor to Chang’s second conductor. One would want 112 to be thicker to reduce the capacitance between the second conductor and the source/drain, however, this will also result in longer processing time to form 112 thicker, and would result in a deeper hole to fill with 114. Thus, the height t2 is a result effective variable. 
One would make L2 smaller than t2 because this would be optimizing the device to smaller, thereby being faster and using less current, while at the same time optimizing the capacitance between B and 110/116.


    PNG
    media_image2.png
    499
    655
    media_image2.png
    Greyscale


For all the above reasons these claims are obvious in light of the prior art. 

Regarding claim 6,
wherein the angle is greater than 75° and less than 90°.
Applicant’s specification provides no explanation of the criticality of the above limitation, or any unexpected results arising from this limitation. Therefore, under MPEP 2144.04(IV)(B) this limitation is merely considered a change of shape. If this shape is significant Applicant will need to explicitly point to where in the originally filed specification it is significant.

Regarding claims 8-9, and 11-13, Examiner annotated figure below shows:
The combination of Yamazaki and Chang teach:
wherein a length t2 (D) between the first conductor (C) and a surface of a second conductor (B) is at least greater than a length L2 (F) between the first conductor (C) and a third conductor (E).
While the measurements are not shown it would have been obvious to one of ordinary skill in the art using routine skill in the art following the teachings of Yamazaki that the relationship above is a matter of routine optimization in the art. This is because t2 is a result effective variable based upon the thickness of 110a/b, 112, 114, and 116, and distance L2 is a result effective variable based upon how small one can make the channel (it is noted that L2 is effective the channel of the transistor). Miniaturization of transistor are primarily focused on decreasing the channel L2, and not necessarily in shrinking the height t2 of the device. Therefore, it would have been obvious to one of ordinary skill in the art that t2 would be larger than L2 and the amount larger would depend on the thickness of each of the above stated layers. Thus, these limitations would have been obvious to one of ordinary skill in the art. 
Applicant asserts that the references and the analysis above fail to teach why one would have the relative lengths of t2 and L2. 
This argument is unpersuasive. As stated above, one would modify L2 because this is the channel. One would make it smaller to make the horizontal size of the device smaller, one would make it bigger to allow for more current. Thus, the size of L2 is a result effective variable based upon how much current and how large one wants the device to be.

One would make L2 smaller than t2 because this would be optimizing the device to smaller, thereby being faster and using less current, while at the same time optimizing the capacitance between B and 110/116.


    PNG
    media_image2.png
    499
    655
    media_image2.png
    Greyscale

Regarding claims 14-16, Examiner annotated figure above shows:
wherein the first conductor (C) functions as one of a source and a drain of the transistor (C is a source or a drain), and 
wherein the third conductor (E) functions as the other of the source and the drain of the transistor (E is a drain or a source).

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments have been addressed inside the analysis of each of the claims above, and are cursorily addressed below.
Regarding the 35 USC § 112(a),
Based upon Applicant’s arguments Examiner withdrew the previous 35 USC § 112(a) rejection based upon missing essential elements, and issued a scope of enablement rejection. Examiner issued the scope of the enablement rejection because since Applicant asserts they are not missing essential elements of a transistor, and the preamble does not limit the claim, then the breath of the claim is any and all devices directed to a conductor and an insulator with an angle between them. Applicant does not have support in their specification for such a claim. They have support only for a gate dielectric and a source/drain electrode and the angle between these two.
Regarding the prior art rejection,
Applicant’s cited paragraphs do not provide support for why the shape is significant. The specification does not teach why the claimed shape is significant. Applicant’s cited paragraphs state the effect of changing the shape, but not why one would want the claimed shape.
Applicant’s argument that the analysis does not teach the relationship between t2 and L2 is likewise not persuasive. Examiner has shown in the analysis above why one would change t2, why one would change L2, and why one would have the claimed relationship.
Thus, for all the reasons above, Applicant’s arguments are not persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks at 11 of 16.
        2 MPEP 2111.01(II); MPEP 2111.02(I).
        3 MPEP 2111.02(I); In re Stencel, 828 F.2d 751 (Fed. Cir. 1987), where the Examiner could ignore the preamble directed to a collar as the body of the claim did contain the structure of the collar. Here the preamble of a insulator and a conductor does not limit a transistor.
        4 Trustees of Boston Univ. v. Everlight Elec. Co., LTD., 896 F.3d 1357, 1362 (Fed. Cir. 2018) citing Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (alteration in original) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
        5 Boston Univ. at 1364, E.g., Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) (“That full scope must be enabled ....”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).
        6 Boston Univ. at 1365 citing Sitrick, 516 F.3d at 999 (quoting AK Steel, 344 F.3d at 1244).
        7 Boston Univ. at 1364, where failing to enable the full scope of the claim renders the claim not enabled.